DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response amendment filed on 06/30/2022.
Claims 1-2, 5-30 are pending. Applicant has amended claim 1, 27, cancelled claims 3-4 and claims 8-16 are withdrawn as non-elected groups.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 17-20 and 22-30 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of US Patent No.: 11,111,360 B2 (Pawlak). 

Although the claims at issue are not identical, they are not patentably distinct from each other because ‘360 teaches a rubber composition having at least one silica which is substantially identical to applicant claimed silica  of claim 1 which includes silica having a CTAB specific surface area  range between 40-300 m2/g, a difference between a BET surface area and CTAB specific surface area of greater than or equal to 35 m2/g, aluminium content WAl within range of 0.5-7.0 by wt%, width of the particle size distribution Ld is greater than equal to 1.5, median particle size d50, measured by centrifugal sedimentation, such that for a given value of CTAB specific surface area and given aluminium content WAl, magnitude A is defined by the following equation (I):  A = |d50| + 0.782 x | SCTAB| - 8.524 x | WAl | 
where d50 is the numerical value of d50, expressed in nm, SCTAB is the numerical value of SCTAB expressed in m2/g, WAl is the numerical value of WAl, expressed in % by weight relative to the weight of silica and the magnitude A satisfies the relationship (II):          A ≥ 253 and further satisfy the relationship (II) 259≤A≤300 (see claims 1-2 which reads on presently claimed limitation of claims 1, 5, 27 and 28).

‘360 does not explicitly disclose or suggest median particle size d50 is greater than 30 nm and does not exceed 300 nm.

However, since ‘360 disclose satisfy the relationship (II) A ≥ 253 and/or 259≤A≤300 (reads on presently claimed limitation of claims 1, 5, 27 and 28), CTAB surface area in range of 40 to 300 m2/g, amount of aluminum present is 0.5 to 7.0 wt%, in particular 0.5 to 5.0 wt%, therefore median particle size d50 of greater than 30 nm (meets claim 1), greater than 80 nm (meets claim 23) greater than 65 nm (meets claims 22 and 27) and does not exceed 300 nm (meets claims 1 and 27) would be expected unless otherwise unexpected results are shown by applicant (for example, if CTAB surface area is 150 (is in range of 40-300), amount of aluminum is 4 (is in range of 0.5- 5 wt%) and A parameter is 283 (in range of 259-300, greater than253), then putting all the appropriate value into the equation A = |d50| + 0.782 x | SCTAB| - 8.524 x | WAl |  which would result the median particle size d50 of 199.96 nm which thus is greater than 30 nm., greater than 80 nm, greater than 65 nm and does not exceed 300 nm).
.

Further ‘360 teaches CTAB surface area in range from 110 to 300 m2/g (see claim 6 which reads on presently claimed limitation of claim 2 and claim 27), BET surface area greater than equal to 160 m2/g (see claim 7 which is reads on presently claimed limitation of claim 7 and also reads upon presently claimed limitation claim 19 of at least 180 m2/g), difference between BET surface area and CTAB surface area is greater than equal to 40 m2/g (see claim 5 which reads upon presently claimed limitation of claims 6, reads on presently claimed limitation of claim 18 of at least 50 m2/g, reads on presently claimed limitation of claim 27 of 50-300 m2/g and also reads on presently claimed limitation of claims 26, 29-30 of 55 to 150 m2/g), width Ld is within range of 1.5-3.5 (see claim 4 which reads upon presently claimed limitation of claims 24 and claim 27 of 1.5 to 2.5), aluminium content of 0.5-5% by weight (see claim 3 which reads upon presently claimed limitation of claims 17 of 1.0 to 3.0 wt%, reads on presently claimed limitation of claim 20 of 0.8 to 3.5 wt% and reads on presently claimed limitation of claims 22  and 27of 0.8 to 3.0 wt%).

Claim Objections
Claim 27 is objected to because of the following informalities:  
In order to provide further clarity in the claim, it is suggested to amend “which is” to “is” in claim 27 line 8.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Valero et al (US PGPUB No.:2011/0263784) in view of Perin et al (WO2011117400, machine translation).
As per claims 1-2, 5, 7, 17 and 19-30, Valero teaches silica and preparing silica comprising of CTAB surface area in range between 40-525 m2/g (reads on claim limitation of CTAB surface area in range from 40-300 m2/g of presently claim 1 and 110 to 300 m2/g of presently claim 27, see abstract, paragraph 0135), BET surface area between 45 and 550 m2/g (reads on claim limitation of BET surface area is at least 160 m2/g of presently claim 7 and at least 180 m2/g of presently claim 19, see abstract, paragraph 0136) and a width of the particle size distribution Ld is at least of 0.91 (abstract, reads on claim limitation of 1.5 to 3.5 of presently claim 1 and from 1.5 to 2.5 of presently claims 24 and claim 27, see abstract, paragraphs 0153-0154). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Valero does not explicitly disclose or suggest a difference between BET surface area and CTAB surface area in a range from 35 to 300 m2/g (claim 1) and 50 to 300 m2/g (claim 27). 

However, since Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface in a range from 35 to 300 m2/g (meet claim 1), 55 to 150 m2/g (meet claims 26, 29-30) and 50 to 300 m2/g (meet claim 27) as presently claimed and further as follow: 
for example, if BET surface area is 200 m2/g and CTAB surface is 165 m2/g, the difference between BET surface area and CTAB surface is 35 m2/g (200-165 = 35 m2/g) and if BET surface area is 225 m2/g and CTAB surface area is 525 m2/g, the difference between BET surface area and CTAB surface area is 300 m2/g which thus would meet the limitation of 35 m2/g  to 300 m2/g as presently claimed in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Valero does not explicitly disclose or suggest amount of aluminium in range from 0.5 to 5.0 wt% (claim 1) and 0.8 to 3.0 wt% (claim 27) and a median particle size d50, measured by centrifugal sedimentation, which is greater than 30 nm, does not exceed 300nm and is such that for a given value of CTAB surface area and amount of aluminium WAl, parameter A defined by equation (I):
A = |d50| + 0.782 x | SCTAB| - 8.524 x | WAl | 
Satisfies relationship (II):
A ≥ 253 and A≤ 300

However, Perin teaches precipitated silica containing aluminium in amount range of at most 7.0 weight%, preferably at most 5 wt%,  preferably in range of 0.75-4.0 weight% (page 3- last 5 paragraphs, reads on claim limitation of amount of Al in range from 0.5-5 wt% of presently claim 1, 0.8 to 3.0 wt% of presently claim 4, 1.0 to 3.0 wt% of presently claim 17 and 0.8 to 3.5 wt% of claim 20, 0.8 to 3.0 wt% of claims 22 and 27), containing CTAB surface area 70-240 m2/g (reads on claim limitation of CTAB surface does not exceed 280 m2/g of presently claim 21) and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines) and d50 median particle size of less than 3 µm (page 4-middle, reads on claim limitation of greater than 30 nm and does not exceed 300 nm of claim 1, greater than 65nm and does not exceed 300nm of claims of 22-23, 27). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Perin does not explicitly suggest or disclose parameter A defined by equation I and II but Perin teaches the value of CTAB surface area SCTAB from 70-240 m2/g, value of d50 median particle size less than 3 µm and value of weight percent of aluminium compound at most 7 wt%, at most 5 wt%, preferably 0.75-4.0 wt% which are substantially identical to presently claimed invention, therefore the skilled artisan would expect to obtain the parameter A as defined in equation I and II as presently claimed as follow: 
for example, if value of d50 is 0.2 µm which would equal to 200 nm, SCTAB is 150 m2/g and WAl is 4 wt%, then parameter A would be as below:
A = 200 nm + 0.782 x 150 m2/g – 8.524 x 4 wt% = 283.204 which thus would encompass 253 ≤ A ≤ 300 of presently claim 1, 259 ≤ A ≤ 300 of claims 5 and 27, 255 ≤ A ≤ 288 of claim 25 and A ≤ 285 of claim 28. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given, Valero and Perin teaching the precipitated silica which are used as reinforcing filler in silicone matrices or the polymers in particular to elastomers, therefore it would have been obvious to utilize the addition of aluminium compound of Perin in combination with Valero which provides highly dispersible in particular it has an ability to deagglomerate and disperse in very large polymer matrix as taught by Perin (page 3 last two lines and page 4 line 1).

As per Claim 6, Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 40 m2/g as presently claimed as follow: 
for example, if BET surface area is 200 m2/g and CTAB surface is 158 m2/g, the difference between BET surface area and CTAB surface is 42 m2/g (200-158 = 42 m2/g) which thus would meet the limitation of at least 40 m2/g as presently claimed in claim 6. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Perin teaches CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 40 m2/g as presently claimed as follow: 
for example, if BET surface area is 200 m2/g and CTAB surface is 158 m2/g, the difference between BET surface area and CTAB surface is 42 m2/g (200-158 = 42 m2/g) which thus would meet the limitation of at least 40 m2/g as presently claimed in claim 6. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claim 18, Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 50 m2/g as presently claimed as follow: 
for example, if BET surface area is 200 m2/g and CTAB surface is 148 m2/g, the difference between BET surface area and CTAB surface is 52 m2/g (200-148 = 52 m2/g) which thus would meet the limitation of at least 50 m2/g as presently claimed in claim 18. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Perin teaches CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 50 m2/g as presently claimed as follow: 
for example, if BET surface area is 200 m2/g and CTAB surface is 148 m2/g, the difference between BET surface area and CTAB surface is 52 m2/g (200-148 = 52 m2/g) which thus would meet the limitation of at least 50 m2/g as presently claimed in claim 18. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments filed on 02/23/2022 in related to cited prior art references Valero et al (US PGPUB No.:2011/0263784) in view of Perin et al (WO2011117400, machine translation) have been fully considered but they are not persuasive. 

Applicant argues:
“Regarding Applicant's prior arguments that the Examiner has selected arbitrary ranges within the disclosure of Valero rather than pointing to actual values disclosed by Valero, the Examiner states "Examiner is not picking any arbitrary values, but choosing values that are within the disclosed ranges." Office Action, p. 13. Applicant did not dispute that the arbitrary values cited by the Examiner are within the range of Valero. The values cited by the Examiner are still arbitrary even though they are within the ranges taught by Valero. The Examiner is merely picking and choosing arbitrary points that align with her arguments rather than considering the explicit disclosure of Valero. None of the values chosen by the Examiner are disclosed by Valero, thus Applicant maintains that they are arbitrary values and cannot be properly relied upon for the rejection. 
The Examiner further asserts that "by taking the broadest range of CTAB surface area and BET surface area which would provide the difference between the CTAB and BET surface area from 5 to 510 would encompass the claimed range of 35-300 m2/g. As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists." Id. However, while the CTAB and BET surface areas overlap, there is no explicit disclosure in Valero of a difference between the two, nor the importance of such a difference. As such, Applicant maintains that the limitation "a difference between BET surface area SBET and CTAB surface area SCTAB in a range from 35 to 300 m2/g" is not disclosed, taught or suggested by Valero, contrary to the Examiner's assertions”.
  
See Remarks, pages 7-8

The examiner respectfully traverses as follow:
The examiner merely points to an example value of CTAB surface area (i.e., 163 m2/g) and an example value of BET surface area (i.e., 200 m2/g) that would fall within the disclosure of Valero reference (i.e., CTAB surface area of 45-550 m2/g and BET surface area of 45-550 m2/g, see abstract) in order to show that the difference of CTAB surface area and BET surface area in Valero reference would necessarily overlap, i.e., to meet, the presently claimed range. For example, if a BET surface area is 200 m2/g and if CTAB surface area is 163 m2/g, the difference of BET surface area and CTAB surface area would be 37 m2/g, which would meet the presently claimed range of 35-300 m2/g.  Examiner is not picking any arbitrary values but choosing the values that are within the disclosed ranges to give as an example which would fall within claimed range. Further as pointed out before Valero does broadly mention the difference of CTAB surface area and BET surface area is ≥25 m2/g which would encompass the claimed range of 35-200 m2/g (see paragraph 0181). Even further if examiner does not choose the number within the range taught by Valero to give as an example and even if the Valero did not disclose the claimed range of 35-200 m2/g, by taking the broadest range of CTAB surface area (45-550 m2/g) and BET surface area (45-550 m2/g) taught by Valero would still provide the difference between the CTAB and BET surface area from 5 to 510 that would encompass the claimed range of 35-300 m2/g. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, applicant’s argument in regards the difference between the two values is not persuasive.
Further, it is noted that applicant merely points to working example to support the position. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others”. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Therefore, even if the working examples in Valero in view of Perin references were preferred embodiments, applicant is remined that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.  Therefore, any value within this range should be suitable for use in the invention.


Applicant argues: 
Applicant argues mainly that criticality of the narrowing range of parameter A value and Valero nor Perin discloses the parameter A. Further applicant points out to table 1 for comparative silica compounds (CS1, CS2, CS3) and silica compounds (S1-S10) and how A parameter is dependent on CTAB surface area, d50 median particle size, amount of aluminium and that broadest range of CTAB and BET surface areas of Valero and Perin do not render obvious the present invention.

See remarks on pages 9-10.

The examiner respectfully traverses as follow:

Applicant is relying on the table 1 of the applicant specification to show the criticality of A value but however applicant has not shown side by side comparation of Valero and Perin with applicant claimed invention by taking upper and lower ranges of BET surface area, CTAB surface area, d50 median particle size and amount of aluminium of Valero and Perin to show that indeed there is unexpected results occurring over entire range of Valero and Perin.  Table 1 of the instant specification provides data with given value of CTAB surface area and given value of BET surface area and given value of amount of aluminium and d50 resulting A parameter but does not mean that the entire range of Valero and Perin would provide unexpected results of A parameter. For example, in table 1, data that is provided with CTAB surface range from 115-230 m2/g, BET surface area range from 177-296 m2/g, d50 range from 81-199 nm and aluminum weight range from 0.6-1.4. However, the table does not show wide range of CTAB, BET surface area, d50, weight of aluminum that is disclosed by Valero in view of Perin and therefore applicant can not just rely on the table to show to unexpected results for CS1-CS3.  Examiner stated that in order to show unexpected results for A parameter, applicant needs to show side by side comparison with upper range and lower range values of BET surface area, CTAB surface area, d50 range, aluminum amount range which Table 1 in applicant specification does not provide since data that is provided in the table only convers the range of CTAB surface  from 115-230 m2/g, BET surface area from 177-296 m2/g, d50  from 81-199 nm and aluminum weight  from 0.6-1.4.
The fact remains, A value ≥253 and ≤300  that is dependent on CTAB surface area, d50 median particle size and amount of aluminium present which Perin teaches precipitated silica containing aluminium in amount range of at most 7.0 weight%, preferably at most 5 wt%, preferably in range of 0.75-4.0 weight% (page 3- last 5 paragraphs), CTAB surface area 70-240 m2/g and BET surface area 70-240 m2/g  (page 4-at beginning of first few lines) and d50 median particle size of less than 3 µm (page 4-middle) and is substantially identical to presently claimed invention, therefore the skilled artisan would expect to obtain the parameter A as defined in equation I and II as presently claimed as follow: 
for example, if value of d50 is 0.2 µm which would equal to 200 nm, SCTAB is 150 m2/g and WAl is 4 wt%, then parameter A would be as below:
A = 200 nm + 0.782 x 150 m2/g – 8.524 x 4 wt% = 283.204 which thus would encompass 253 ≤ A ≤ 300 of presently claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, even if the working examples in Valero in view of Perin references were preferred embodiments, applicant is remined that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.  Therefore, any value within this range should be suitable for use in the invention.  The data does not show how aluminum weight value, median size d50 value and CTAB surface area at upper and at lower end of the claimed range as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of amount of aluminum in the range of 0.5 to 7.0 wt% with CTAB surface area in range of 40 to 300 m2/g and d50 median particle size of less than 3 um. 

Applicant argues (the declaration filed under 1.132 by Angelique PAWLAK):
Applicant argues “regarding the data provided in the Declaration as explained in the prior response, the Examiner states, "the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results" and alleges that the results may not necessarily be unexpected. See, Office Action, p. 18. It is unclear to Applicant why the Examiner does not believe that the data explained in the Declaration is not considered to be unexpected when Declarant specified that the clear improvement in properties within the narrow range of A is unexpected. See Declaration, paragraph 6. Applicant maintains that this additional evidence of the criticality of the parameter A should be properly considered by the Examiner as objective evidence of nonobviousness.  
Finally, the Examiner states that the unexpected results are not commensurate in scope with the pending claims. She points to the fact that in the Examples, 100 parts and 130 parts of silica are used but this amount is not listed in claim 1. See Office Action, p. 19. However, claim 1 is directed to the silica itself, not an elastomer including the silica. Claims 12-13, which are drawn to compositions including the precipitated silica and a polymer or elastomer, are withdrawn in response to a restriction requirement, so the claims cannot be amended to include these components as the Examiner suggests. However, the unexpected results achieved by the precipitated silica in an elastomer are still unexpected results, even if the elastomer itself is not claimed. 
Furthermore, the Examiner states that the results explained in the Declaration are not persuasive because the DPG values change from sample to sample, thus it is unclear whether the DPG or the silica itself are causing the difference in properties. In response, Applicant points to paragraphs [0599]-[0600] of the published version of the Application referenced in the Declaration (i.e., US2020/0165419): "The optimal content of diphenylguanidine (DPG) is adapted depending on the BET specific surface area of the silica to be tested. Indeed, the greater the BET specific surface area of a silica, the more it is necessary to use a high content of DPG in order to cover the surface of the silica and promote the dispersion thereof. Those skilled in the art know how to adapt these contents depending on the nature of the silica used. The formulations may be compared." Therefore, the quantity of DPG is varied for the exact reason that the samples can be directly compared, and so that any differences in performance are not attributed to this component. As such, Applicant believes that the data provided in the Declaration and explained in the prior response further demonstrate the criticality of the claimed A parameter, thereby effectively rebutting the present case of obviousness”.

See remarks on pages 10-11.

The examiner respectfully traverses as follow:

The data provided in the declaration are unpersuasive since data provided in the declaration pertain to a rubber composition based on elastomer filed in application 16/610,685 which has been patented (US Patent No.: 11111360) while current application is pertain to only precipitated silica having characteristic that are defined in presently claims.  Further, in response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  
In this case, the results shown are not commensurate in scope with the claims and the results shown are not good side by side comparison examples.  First, as for being commensurate in scope, only amounts of 100 parts and 130 parts by weight of silica are used in the examples.  Independent claim 1 do not even list an amount in which the silica should be used so these two amounts cannot support the range of any amount.  The amounts of 100 parts and 130 parts by weight cannot represent this very broad range of values.  Additionally, in all examples of the Declaration, the amount of DPG varies from example to example even though it is dependent on BET surface are of silica.  The fact remains, in order to have a good side by side comparison, only one variable at a time should be changed.  In this case, that is the type of silica used.  Also varying the amount of DPG makes it indeterminable as to which change contributed to the change in results and further this data pertains to a rubber composition based on elastomer. This additional value in the table  also incorporated for “Agent for coupling the elastomer to the reinforcing inorganic filler (4)” which varies and may also have impact on A value. Present claims are only directed to precipitated silica and not directed to a rubber composition based on elastomer. For these reasons, the results submitted are not persuasive at this time and the criticality of the A value has not been shown.

Further the non-statutory double patenting rejection is maintained since applicant has not filed terminal disclaimer and further incorporated updated rejection as set forth above since previously cited co-pending application 16/610,685 is now US Patent No.:  11,111,360 B2.

 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        10/22/2022